Case 4:19-cv-05210-RMP     ECF No. 156    filed 09/25/19   PageID.3929 Page 1 of 11




 1   ROBERT W. FERGUSON
     Attorney General
 2
     RENE D. TOMISSER, WSBA #17509
 3   Senior Counsel
     JEFFREY T. SPRUNG, WSBA #23607
 4   ZACHARY P. JONES, WSBA #44557
     JOSHUA WEISSMAN, WSBA #42648
 5   PAUL M. CRISALLI, WSBA #40681
     NATHAN K. BAYS, WSBA #43025
 6   BRYAN M.S. OVENS, WSBA #32901
     Assistant Attorneys General
 7   8127 W. Klamath Court, Suite A
     Kennewick, WA 99336
 8   (509) 734-7285
 9   [Additional counsel on signature page]

10                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
11                               AT SPOKANE
12   STATE OF WASHINGTON, et al.,                NO. 4:19-cv-05210-RMP

13                    Plaintiffs,                PLAINTIFF STATES’
                                                 UNOPPOSED MOTION TO
14      v.                                       EXCEED PAGE LIMITS FOR
                                                 REPLY BRIEF
15   UNITED STATES DEPARTMENT
     OF HOMELAND SECURITY, a                     NOTED FOR: September 27, 2019
16   federal agency, et al.                      Without Oral Argument
17                    Defendants.
18
             Plaintiffs State of Washington, et al., respectfully move, pursuant to E.D.
19
     Wash. LCivR 7(f)(5), to file an overlength reply brief in support of their motion
20
     for § 705 stay pending judicial review or for preliminary injunction. Plaintiffs
21
     also move pursuant to E.D. Wash. LCivR 7(i)(2)(C) for expedited consideration
22


     PLAINTIFF STATES’ MOTION                   1              ATTORNEY GENERAL OF WASHINGTON
24                                                                 8127 W. Klamath Court, Suite A
     TO EXCEED PAGE LIMITS                                             Kennewick, WA 99336
                                                                          (509) 734-7285
     NO. 4:19-cv-05210-RMP
25
Case 4:19-cv-05210-RMP    ECF No. 156     filed 09/25/19   PageID.3930 Page 2 of 11




 1   of this motion.
 2         On August 30, 2019, the Court entered an order granting the Plaintiff
 3   States and Defendants (DHS) up to 60 pages for their briefs in support of and

 4   opposition Plaintiffs’ motion for a § 705 stay or preliminary injunction. ECF
 5   No. 24. The Court’s order did not address the length of the Plaintiff States’ reply
 6   to DHS’s opposition brief. On September 20, 2019, DHS filed a 60-page

 7   opposition to the Plaintiff States’ motion. Plaintiffs now respectfully request

 8   leave to file a reply brief in support of their motion of no more than 30 pages.
 9         Excess page limitations. This is a complex case, and full briefing of the

10   Plaintiff States’ reply brief will require more than the ten pages permitted by the
11   local rules. The statutory and regulatory scheme that governs the immigration
12   matters at issue in this case are highly complex. Likewise, the Final Rule itself is

13   complex. The parties’ briefs address numerous complex issues, including
14   standing, ripeness, statutory history and meaning of the term “public charge,”

15   whether agency action is arbitrary and capricious in light of the administrative

16   record, and irreparable injury. Further, the standards under 5 U.S.C. § 705 and
17   Fed. R. Civ. P. 65 are complex. Plaintiff States will require in excess of the page
18   limits in the local rules for a reply to fully address DHS’s opposition brief.

19         Expedited consideration. Good cause exists for expedited consideration of

20   this motion because the Plaintiff States’ reply brief is due on Friday, September
21   27. The normal time requirements in E.D. Wash. LCivR 7(i)(2) would not allow
22


     PLAINTIFF STATES’ MOTION                   2              ATTORNEY GENERAL OF WASHINGTON
24                                                                 8127 W. Klamath Court, Suite A
     TO EXCEED PAGE LIMITS                                             Kennewick, WA 99336
                                                                          (509) 734-7285
     NO. 4:19-cv-05210-RMP
25
Case 4:19-cv-05210-RMP     ECF No. 156    filed 09/25/19   PageID.3931 Page 3 of 11




 1   this motion to be heard before the Plaintiff States were required to file their reply.
 2         Opposing party’s position. Pursuant to E.D. Wash. LCivR 7(f)(5), counsel
 3   for the Plaintiffs States is authorized to state that Defendants do not oppose this

 4   motion to exceed page limits.
 5         For the foregoing reasons, the Plaintiff States request leave to file a reply
 6   in support of their motion for § 705 stay pending judicial review or for

 7   preliminary injunction of no more than 30 pages. A proposed order is submitted

 8   herewith.
 9
10
11
12
13
14
15
16
17
18
19

20
21
22


     PLAINTIFF STATES’ MOTION                    3               ATTORNEY GENERAL OF WASHINGTON
24                                                                   8127 W. Klamath Court, Suite A
     TO EXCEED PAGE LIMITS                                               Kennewick, WA 99336
                                                                            (509) 734-7285
     NO. 4:19-cv-05210-RMP
25
Case 4:19-cv-05210-RMP   ECF No. 156    filed 09/25/19   PageID.3932 Page 4 of 11




 1         RESPECTFULLY SUBMITTED this 25th day of September, 2019.
 2   ROBERT W. FERGUSON
     Attorney General of Washington
 3
     /s/ Jeffrey T. Sprung
 4   JEFFREY T. SPRUNG, WSBA #23607
     Assistant Attorney General
 5   RENE D. TOMISSER, WSBA #17509
     Senior Counsel
 6   ZACHARY P. JONES, WSBA #44557
     JOSHUA WEISSMAN, WSBA #42648
 7   PAUL M. CRISALLI, WSBA #40681
     NATHAN K. BAYS, WSBA #43025
 8   BRYAN M.S. OVENS, WSBA #32901
     Assistant Attorneys General
 9   8127 W. Klamath Court, Suite A
     Kennewick, WA 99336
10   (509) 734-7285
     Jeff.Sprung@atg.wa.gov
11   Rene.Tomisser@atg.wa.gov
     Zach.Jones@atg.wa.gov
12   Joshua.Weissman@atg.wa.gov
     Paul.Crisalli@atg.wa.gov
13   Nathan.Bays@atg.wa.gov
     Bryan.Ovens@atg.wa.gov
14   Attorneys for Plaintiff State of Washington
15
16
17
18
19

20
21
22


     PLAINTIFF STATES’ MOTION                  4             ATTORNEY GENERAL OF WASHINGTON
24                                                               8127 W. Klamath Court, Suite A
     TO EXCEED PAGE LIMITS                                           Kennewick, WA 99336
                                                                        (509) 734-7285
     NO. 4:19-cv-05210-RMP
25
Case 4:19-cv-05210-RMP    ECF No. 156    filed 09/25/19   PageID.3933 Page 5 of 11




 1   MARK R. HERRING
     Attorney General of Virginia
 2
     /s/ Michelle S. Kallen
 3   MICHELLE S. KALLEN, VSB #93286
     Deputy Solicitor General
 4   RYAN SPREAGUE HARDY, VSB #78558
     ALICE ANNE LLOYD, VSB #79105
 5   MAMOONA H. SIDDIQUI, VSB #46455
     Assistant Attorneys General
 6   Office of the Attorney General
     202 North Ninth Street
 7   Richmond, Virginia 23219
     (804) 786-7240
 8   MKallen@oag.state.va.us
     RHardy@oag.state.va.us
 9   ALloyd@oag.state.va.us
     MSiddiqui@oag.state.va.us
10   SolicitorGeneral@oag.state.va.us
     Attorneys for Plaintiff Commonwealth of Virginia
11
12   PHIL WEISER
     Attorney General of Colorado
13
     /s/ Eric R. Olson
14   ERIC R. OLSON, #36414
     Solicitor General
15   Office of the Attorney General
     Colorado Department of Law
16   1300 Broadway, 10th Floor
     Denver, CO 80203
17   (720) 508 6548
     Eric.Olson@coag.gov
18   Attorneys for Plaintiff the State of Colorado

19

20
21
22


     PLAINTIFF STATES’ MOTION                  5              ATTORNEY GENERAL OF WASHINGTON
24                                                                8127 W. Klamath Court, Suite A
     TO EXCEED PAGE LIMITS                                            Kennewick, WA 99336
                                                                         (509) 734-7285
     NO. 4:19-cv-05210-RMP
25
Case 4:19-cv-05210-RMP    ECF No. 156     filed 09/25/19   PageID.3934 Page 6 of 11




 1   KATHLEEN JENNINGS
     Attorney General of Delaware
 2   AARON R. GOLDSTEIN
     State Solicitor
 3   ILONA KIRSHON
     Deputy State Solicitor
 4
     /s/ Monica A. Horton
 5   MONICA A. HORTON, #5190
     Deputy Attorney General
 6   820 North French Street
     Wilmington, DE 19801
 7   Monica.horton@delaware.gov
     Attorneys for Plaintiff the State of Delaware
 8
 9   KWAME RAOUL
     Attorney General State of Illinois
10
     /s/ Liza Roberson-Young
11   LIZA ROBERSON-YOUNG, #6293643
     Public Interest Counsel
12   Office of the Illinois Attorney General
     100 West Randolph Street, 11th Floor
13   Chicago, IL 60601
     (312) 814-5028
14   ERobersonYoung@atg.state.il.us
     Attorneys for Plaintiff State of Illinois
15
16   CLARE E. CONNORS
     Attorney General of Hawai‘i
17
     /s/ Lili A. Young
18   LILI A. YOUNG, #5886
     Deputy Attorney General
19   Department of the Attorney General
     425 Queen Street
20   Honolulu, HI 96813
     (808) 587-3050
21   Lili.A.Young@hawaii.gov
     Attorneys for Plaintiff State of Hawai‘i
22


     PLAINTIFF STATES’ MOTION                    6             ATTORNEY GENERAL OF WASHINGTON
24                                                                 8127 W. Klamath Court, Suite A
     TO EXCEED PAGE LIMITS                                             Kennewick, WA 99336
                                                                          (509) 734-7285
     NO. 4:19-cv-05210-RMP
25
Case 4:19-cv-05210-RMP   ECF No. 156    filed 09/25/19   PageID.3935 Page 7 of 11




 1   BRIAN E. FROSH
     Attorney General of Maryland
 2
     /s/ Jeffrey P. Dunlap
 3   JEFFREY P. DUNLAP
     D. MD Bar #20846
 4   MD State Bar #1812100004
     Assistant Attorney General
 5   200 St. Paul Place
     Baltimore, MD 21202
 6   T: (410) 576-6325
     F: (410) 576-6955
 7   JDunlap@oag.state.md.us
     Attorneys for Plaintiff State of Maryland
 8
 9   MAURA HEALEY
     Attorney General of Commonwealth of Massachusetts
10
     /s/ Abigail B. Taylor
11   ABIGAIL B. TAYLOR, #670648
     Chief, Civil Rights Division
12   DAVID UREÑA, #703076
     Special Assistant Attorney General
13   ANGELA BROOKS, #663255
     Assistant Attorney General
14   Office of the Massachusetts Attorney General
     One Ashburton Place
15   Boston, MA 02108
     (617) 963-2232
16   abigail.taylor@mass.gov
     david.urena@mass.gov
17   angela.brooks@mass.gov
     Attorneys for Plaintiff Commonwealth of Massachusetts
18
19

20
21
22


     PLAINTIFF STATES’ MOTION                    7           ATTORNEY GENERAL OF WASHINGTON
24                                                               8127 W. Klamath Court, Suite A
     TO EXCEED PAGE LIMITS                                           Kennewick, WA 99336
                                                                        (509) 734-7285
     NO. 4:19-cv-05210-RMP
25
Case 4:19-cv-05210-RMP    ECF No. 156    filed 09/25/19   PageID.3936 Page 8 of 11




 1   DANA NESSEL
     Attorney General of Michigan
 2
     /s/Toni L. Harris
 3   FADWA A. HAMMOUD, #P74185
     Solicitor General
 4   TONI L. HARRIS, #P63111
     First Assistant Attorney General
 5   Michigan Department of Attorney General
     P.O. Box 30758
 6   Lansing, MI 48909
     (517) 335-7603 (main)
 7   HarrisT19@michigan.gov
     Hammoudf1@michigan.gov
 8   Attorneys for the People of Michigan
 9
     KEITH ELLISON
10   Attorney General of Minnesota
11   /s/ R.J. Detrick
     R.J. DETRICK, #0395336
12   Assistant Attorney General
     Minnesota Attorney General’s Office
13   Bremer Tower, Suite 100
     445 Minnesota Street
14   St. Paul, MN 55101-2128
     (651) 757-1489
15   (651) 297-7206
     Rj.detrick@ag.state.mn.us
16   Attorneys for Plaintiff State of Minnesota
17
18
19

20
21
22


     PLAINTIFF STATES’ MOTION                     8           ATTORNEY GENERAL OF WASHINGTON
24                                                                8127 W. Klamath Court, Suite A
     TO EXCEED PAGE LIMITS                                            Kennewick, WA 99336
                                                                         (509) 734-7285
     NO. 4:19-cv-05210-RMP
25
Case 4:19-cv-05210-RMP    ECF No. 156    filed 09/25/19   PageID.3937 Page 9 of 11




 1   AARON D. FORD
     Attorney General of Nevada
 2
     /s/ Heidi Parry Stern
 3   HEIDI PARRY STERN, #8873
     Solicitor General
 4   Office of the Nevada Attorney General
     555 E. Washington Ave., Ste. 3900
 5   Las Vegas, NV 89101
     HStern@ag.nv.gov
 6   Attorneys for Plaintiff State of Nevada

 7
     GURBIR SINGH GREWAL
 8   Attorney General of New Jersey
 9   /s/ Glenn J. Moramarco
     GLENN J. MORAMARCO, #030471987
10   Assistant Attorney General
     Office of the Attorney General
11   Richard J. Hughes Justice Complex
     25 Market Street, 1st Floor, West Wing
12   Trenton, NJ 08625-0080
     (609) 376-3232
13   Glenn.Moramarco@law.njoag.gov
     Attorneys for Plaintiff State of New Jersey
14
15   HECTOR BALDERAS
     Attorney General of New Mexico
16
     /s/ Tania Maestas
17   TANIA MAESTAS, #20345
     Chief Deputy Attorney General
18   P.O. Drawer 1508
     Santa Fe, New Mexico 87504-1508
19   tmaestas@nmag.gov
     Attorneys for Plaintiff State of New Mexico
20
21
22


     PLAINTIFF STATES’ MOTION                  9              ATTORNEY GENERAL OF WASHINGTON
24                                                                8127 W. Klamath Court, Suite A
     TO EXCEED PAGE LIMITS                                            Kennewick, WA 99336
                                                                         (509) 734-7285
     NO. 4:19-cv-05210-RMP
25
Case 4:19-cv-05210-RMP    ECF No. 156    filed 09/25/19   PageID.3938 Page 10 of 11




 1    PETER F. NERONHA
      Attorney General of Rhode Island
 2
      /s/ Lauren E. Hill
 3    LAUREN E. HILL, #9830
      Special Assistant Attorney General
 4    Office of the Attorney General
      150 South Main Street
 5    Providence, Rhode Island 02903
      (401) 274-4400 x 2038
 6    E-mail: lhill@riag.ri.gov
      Attorneys for Plaintiff State of Rhode Island
 7

 8
 9
10
11
12
13
14
15
16
17
18
19

20
21
22


     PLAINTIFF STATES’ MOTION                   10             ATTORNEY GENERAL OF WASHINGTON
24                                                                 8127 W. Klamath Court, Suite A
     TO EXCEED PAGE LIMITS                                             Kennewick, WA 99336
                                                                          (509) 734-7285
     NO. 4:19-cv-05210-RMP
25
Case 4:19-cv-05210-RMP    ECF No. 156   filed 09/25/19   PageID.3939 Page 11 of 11




 1                          DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be
 3    electronically filed with the Clerk of the Court using the Court’s CM/ECF System

 4    which will serve a copy of this document upon all counsel of record.
 5          DATED this 25th day of September, 2019, at Seattle, Washington.

 6
                                   /s/ Jeffrey T. Sprung
 7                                 JEFFREY T. SPRUNG, WSBA #23607
                                   Senior Counsel
 8
 9
10
11
12
13
14
15
16
17
18
19

20
21
22


     PLAINTIFF STATES’ MOTION                  11             ATTORNEY GENERAL OF WASHINGTON
24                                                                8127 W. Klamath Court, Suite A
     TO EXCEED PAGE LIMITS                                            Kennewick, WA 99336
                                                                         (509) 734-7285
     NO. 4:19-cv-05210-RMP
25
